ORDER AND JUDGMENT

WALLACH, Judge:
In accordance with the opinion of the United States Court of Appeals for the Federal Circuit in Archer Daniels Midland Co. v. United States, 561 F.3d 1308 (Fed. Cir. 2009), it is hereby
ORDERED, ADJUDGED and DECREED that the imported item at issue in this case is properly classified under Heading 3825, Subheading 3825.90 of the Harmonized Tariff Schedule of the United States (2002); and it is further
ORDERED, ADJUDGED and DECREED that a final summary judgment be, and hereby is, entered in favor of Plaintiff and against Defendant.